DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5--9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2008/0023830) in view of Zeng (US 2011/0177686).

    PNG
    media_image1.png
    214
    314
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    241
    285
    media_image2.png
    Greyscale

Regarding claim 1, Chang discloses:
A semiconductor package comprising: 
a first substrate (70, ¶0039) having a first electrode pad (71, 73 taken together, ¶0040) wherein the first electrode pad has a trapezoidal shape and a first protective layer (74, ¶0039) in which a cavity is formed; and 
wherein a lower surface of the first electrode pad (71, 73) is  in contact with a top surface of the first protective layer (74) in the cavity.  
Chang does not disclose “a first bump pad arranged in the cavity and connected to the first electrode pad; a second substrate facing the first substrate and having a second bump pad; and a bump structure in contact with the first bump pad and the second bump pad, wherein the first bump pad has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad and
wherein a lowermost surface of the inclined side portion of the first bump pad is in contact with a top surface of the first protective layer in the cavity”.  In a similar device, however, Zeng discloses a semiconductor package comprising a trapezoidal electrode pad (212, ¶0036) and a first bump pad (213, ¶0036) arranged in the what would be cavity of Chang and connected to the first electrode pad (212), a second substrate (201, ¶0030) facing the first substrate and having a second bump pad (205, ¶0030), and a bump structure (209, ¶0034) in contact with the first bump pad (213) and the second bump pad (205), wherein the first bump pad (213) has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad (212) and wherein a lowermost surface of the inclined side portion of the first bump pad (213) is in contact with what would be a top surface of the first protective layer in the cavity of Chang.  Zeng discloses that a structure as taught provides an improved joint (¶0009).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of he claimed invention to modify the device of Chang, including providing a first bump pad arranged in the cavity and connected to the first electrode pad, a second substrate facing the first substrate and having a second bump pad; and a bump structure in contact with the first bump pad and the second bump pad, wherein the first bump pad has a flat upper portion and an inclined side portion extending along a side surface of the first electrode pad and wherein a lowermost surface of the inclined side portion of the first bump pad is in contact with a top surface of the first protective layer in the cavity, in order to provide an improved joint as taught by Zeng.
Regarding claim 2, the modification of Zeng further discloses:
wherein the first bump pad (213) conformally surrounds the first electrode pad (212).
Regarding claim 3, the modification of Zeng further discloses:
wherein, in the first bump pad (213), an angle formed by the upper portion and the inclined side portion is greater than about 90° and less than about 180° (figure 2).
Regarding claim 5, the modification of Zeng further discloses”:
wherein the lowermost of the first bump pad (213) is at the same level as lower surface of the first electrode pad (212, Figure 2).
Regarding claim 6, the modification of Zeng further discloses:
wherein a lowermost end of the first bump pad (213) extends along what would be a bottom surface of the cavity of Chang.
Regarding claim 7, the modification of Zeng further discloses:
wherein a horizontal width of the first bump pad (213) is greater than a horizontal width of the second bump pad (205).
Regarding claim 8, the modification of Zeng further discloses:
wherein an upper surface of the bump structure (209) is flat along the second bump pad (205), and wherein a lower surface of the bump structure (209) is at least partially inclined along the first bump pad (212).
Regarding claim 9, the modification of Zeng further discloses:
wherein the lower surface of the bump structure (209) covers the upper portion and at least a portion of the inclined side portion of the first bump pad (213).
Allowable Subject Matter
Claims 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/             Primary Examiner, Art Unit 2899